

117 S1207 IS: Community-Based Sentencing Alternatives for Caretakers Act of 2021
U.S. Senate
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1207IN THE SENATE OF THE UNITED STATESApril 19, 2021Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to require a Federal court to consider certain factors in imposing a sentence on a caretaker, and for other purposes. 1.Short titleThis Act may be cited as the Community-Based Sentencing Alternatives for Caretakers Act of 2021.2.Factors to be considered in imposing a sentence on a primary caretaker(a)In generalSection 3553 of title 18, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (6), by striking ; and and inserting a semicolon;(B)in paragraph (7), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph:(8)a community-based alternative sentence for a defendant if—(A)such defendant is a caretaker; and(B)the particular sentence to be imposed is for an offense that is not a violent offense under subsection (g). ; and (2)by adding at the end the following new subsection:(h)DefinitionsIn this section: (1)Community-based alternative sentence(A)In generalThe term community-based alternative sentence means a sentence that may require the defendant to complete or participate in community-based programming, counseling, or other treatment or programming, as ordered by the court.(B)Types of treatmentCommunity-based programming, counseling, or other treatment, includes— (i)drug counseling, treatment, or rehabilitation programing; (ii)alcohol counseling, treatment, or rehabilitation programing;(iii)individual or family counseling; (iv)family case management services; (v)job training and job placement programing;(vi)educational programming; or(vii)any other treatment or programming determined to be appropriate by the court. (2)CaretakerThe term caretaker means an individual who has consistently assumed substantial responsibility for the housing, health, and safety of a child, parent, or other immediate family member, including an adult child or family member with a disability, of such defendant. .(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 90 days after the date of the enactment of this Act. 